DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/01/19, 10/22/19, 2/18/20, 6/01/20, 11/11/20, 12/02/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/133,907, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘907 Application fails to provide an optical body having a plurality of spaced apart optical signal channels etched 

Claim Objections
Claims 2, 11, and 18 are objected to because of the following informalities:  “the optical medium” does not have clear antecedence.  It is unclear if this is intended to reference the previously-recited “optical body” or another element of the system.  Appropriate correction is required.
Claims 6 are objected to because of the following informalities:  “the optical medium” does not have clear antecedence.  It is unclear if this is intended to reference the previously-recited “optical body” or another element of the system.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one piezoelectric transducer coupled to each of the optical signal channels” and “the piezo electric transducers” (Lines 11-12).  In the former recitation, it appears the claim intends to limit the system as having either one piezoelectric transducer 

Claims 2, 11, 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims recite “the optical signal channels are buried within the optical medium”.  There are mutually exclusive interpretations of the language in light of the Specifications that do not permit a clear understanding of the metes and bounds of the claimed invention.  Under one interpretation “buried” optical signal channels would be interpreted as substantially enclosed optical guides in which light is guided in a material that is not the same as the material enclosing the guide. Alternatively, Applicant’s disclosure in relation to Fig. 22 may be taken to demonstrate a channel 543” buried under a transducer layer 536”.  Applicant’s Fig. 24 appears to show a light guiding channel 543 substantially enclosed in substrate 635. However, in Fig. 25 Applicant depicts a subsequent result of the etching process shown in Fig. 24 and the microscopy image appears to show channels 543” uncovered as opposed to buried.  This 
For the purposes of examination, the claims will be understood as including each of these interpretations simultaneously. The product-by-process limitation results in effectively no structural distinction over that which is established in the independent claims.  In other words, the independent claims requires an optical body with “a plurality of spaced apart optical signal channels etched therein” and it will be interpreted that that final product may have been formed via a buried guide method though would not provide a structure that is structurally different.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,853,474 to Yu et al. (hereinafter Yu).
Regarding claim 10, Yu discloses an optical assembly (Fig. 5K) for use with an acousto-optic modulator (AOM) and comprising: an optical body (substrate 15, Fig. 5K) coupled to an output of the AOM and having a plurality of spaced apart optical signal channels etched therein (etched regions 55, Fig. 5A-5K); and at least one piezoelectric transducer (electrode 20”, transducer 25, electrode 20’; Fig. 5A-5K) coupled to each of the optical signal channels (Figs. 5A-5K).
The claim is directed to the optical assembly “for use with an acousto-optic modulator” and further limits the optical body as “coupled to” the AOM.  The language is not interpreted as requiring an AOM as an element of the optical assembly but a configuration of the optical assembly for use with an AOM. Further, the claim is not interpreted as physically incorporating the AOM with the optical assembly but rather requiring the capacity to functionally couple an AOM to the optical assembly.  
Regarding claim 11, Yu discloses the optical signal channels are buried within the optical medium (substrate 15 is buried in material 60, Figs. 5A-5K).
Regarding claim 12, Yu discloses the optical body comprises at least one of fused silica and quartz. (“Examples of suitable substrates 15 are those composed of silica”; col. 3, ll. 4-25).
Regarding claim 13, Yu discloses a backing block (substrate 17, Figs. 1 & 5K) in contact with the optical body on a side thereof opposite the at least one piezoelectric transducer (Figs. 1 & 5K).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 15-16, 18-21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2020/0023462 to Amini et al. (hereinafter Amini; cited by Applicant) in view of US Pat. No. 6,853,474 to Yu et al. (hereinafter Yu).
Regarding claims 1 and 15, Amini discloses a system comprising: a laser source (laser beam 505, Figs. 5A-5B); an acousto-optic modulator (AOM) (e.g. AOM 520a, e.g. Fig. 5a) coupled to the laser source; an atom trap (Figs. 5A-5B; abstract & [0059]); at least one optical body (optical body of AOM 520b, Figs. 5A, 7A-7C; [0068-0071]) coupled between the AOM and the atom trap ([0068-0071]); at least one piezoelectric transducer coupled to the optical body (transducers of Figs. 7A-7B; [0068-0071]); and a beam polarization controller coupled to the piezoelectric transducers (“a polarization component 1226 to control the various aspects associated with using AOMs to provide fine and rapid control of polarization by generating appropriate RF control signals”, Fig. 12B; [0115]).
The embodiments disclosed by Amini are described explicitly as having one mechanism of polarization rotation through asymmetric diffraction efficiencies of different linear polarization modes.  Further, Amini discloses a geometric arrangement of the piezoelectric actuator and optical medium and discloses compression waves sufficient to generate a diffraction grating within the AOM material 720.  It is necessarily true that compression within the AOM material 720 causes a spatially-modulated birefringence in the material and thus through birefringence 
Amini discloses the claimed invention as cited above though does not explicitly disclose an optical body having a plurality of spaced apart optical signal channels etched therein, and at least one piezoelectric transducer coupled to each of the optical signal channels.
Yu discloses an optical body (substrates 15, Fig. 5A-5K) having a plurality of spaced apart optical signal channels etched therein (etched regions 55, Fig. 5A-5K), and at least one piezoelectric transducer (electrode 20”, transducer 25, electrode 20’; Fig. 5A-5K) coupled to each of the optical signal channels (Figs. 5A-5K).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide spaced apart channels as taught by Yu with the system as disclosed by Amini.  The motivation would have been to miniaturize optical control systems (col. 1, ll. 6-56).
Regarding claims 2 and 18, Amini discloses the claimed invention as cited above though does not explicitly disclose an optical body having a plurality of spaced apart optical signal channels etched therein.
Yu discloses the optical signal channels are buried within the optical medium (buried in material 60, Figs. 5A-5K).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the spaced apart channels as taught by Yu with the system as disclosed by Amini.  The motivation would have been to miniaturize optical control systems (col. 1, ll. 6-56).
Regarding claims 3 and 19, Amini discloses the claimed invention as cited above though does not explicitly disclose the optical body comprises at least one of fused silica and quartz.  
Yu discloses the optical body comprises at least one of fused silica and quartz. (“Examples of suitable substrates 15 are those composed of silica”; col. 3, ll. 4-25).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a silica optical body as taught by Yu with the system as disclosed by Amini.  The motivation would have been to miniaturize optical control systems (col. 1, ll. 6-56).
Regarding claims 4 and 20, Amini discloses a first beamsplitters (DOE 510, Fig. 5A) to split a first laser light beam from the laser source (beam 505, Fig. 5A) into a plurality of second laser light beams (beams 515, Fig. 5A) for the atom trap; a common acousto-optic medium configured to receive the plurality of second laser light beams (AOMs 520a & 520b, Fig. 5A); and a respective plurality of electrodes coupled to the common acousto-optic medium for each of the second laser light beams (shown vaguely in Fig. 5A as individual frequencies are applied per channel; [0060]).
Yu further discloses individual electrodes on each respective channel (Figs. 5A-5K).
Regarding claims 5 and 21, Amini discloses a plurality of radio frequency (RF) drivers each configured to generate respective RF drive signals for each of the plurality of electrodes (“large aperture AOM1 520a operates based on common tones f1 and f2 for all incident laser beams while the multi-channel AOM2 520b operates based on individual f1' and f2' tones for each channel”; [0060]).
Regarding claim 7 and 23, Amini discloses the claimed invention as cited above though does not explicitly disclose: a backing block in contact with the optical body on a side thereof opposite the at least one piezoelectric transducer.

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a backing block as taught by Yu with the system as disclosed by Amini.  The motivation would have been to manufacture optical substrates on a growth surface that allows the control of etching and the miniaturization of optical control devices.
Regarding claim 9, Amini discloses the system defines a quantum computer (abstract).  Note this claim is interpreted as being entirely drawn to the intended use of the structure required in Claim 1.
Regarding claim 16, Amini discloses the claimed invention as cited above though does not explicitly disclose forming the optical signal channels in the optical body using Selective Laser Etching (SLE).  
Yu discloses forming the optical signal channels in the optical body using Selective Laser Etching (SLE) (“wet etch techniques, in conjunction with a lithography process, or laser oblation may also be used to create trench 19”; col. 3, ll. 42-64).  
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to laser etch as taught by Yu with the system as disclosed by Amini.  The motivation would have been to miniaturize optical control systems (col. 1, ll. 6-56).

Claims 6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Amini in view of Yu as applied to claims 4 and 20 and further in view of US Pat. No. 9,915,851 to Wasilousky et al. (hereinafter Wasilousky).
Regarding claims 6 and 22, Amini discloses the claimed invention as cited above though does not explicitly disclose the second laser light beams are directed to a first side of the atom trap, and further comprising an intermediate beam splitter between the laser source and 
Wasilousky discloses the second laser light beams are directed to a first side of the atom trap (beams 254 toward trap 238, Fig. 2), and further comprising an intermediate beam splitter (splitter 260, Fig. 2) between the laser source and the multi-channel AOM configured to split a third laser light beam (beam from AOM 251, Fig. 2) from the first laser light beam directed to a second side of the atom trap (via mirror 260, Fig. 2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second beam in the laser trap as taught by Wasilousky with the system as disclosed by Amini.  The motivation would have been to achieve the highly uniform, stable, low cross-talk multi-channel beam illumination system needed for high precision manipulation of quantum states of individual atoms (col. 5, ln. 61-col. 6, ln. 3).

  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Amini in view of Yu as applied to claims 4 and 20 and further in view of US Pat. No. 7,033,519 to Taylor et a. (hereinafter Taylor).
Regarding claim 17, Amini discloses the claimed invention as cited above though does not explicitly disclose forming the optical signal channels in the optical body using Femtosecond Laser Irradiation and Chemical Etching (FLICE).  
Taylor discloses forming the optical signal channels in the optical body using Femtosecond Laser Irradiation and Chemical Etching (FLICE) (abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide FLICE etching as taught by Taylor with the system as disclosed by Amini.  The motivation would have been to provide preferred etch profiles of optical guides compensating for lateral etch rates (abstract).
Allowable Subject Matter
Claims 8, 14, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination with other references, neither teaches nor suggests: “the backing block comprises at least one of SiC and AlN”.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872